Citation Nr: 0030948	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
recurrent dislocation of the right shoulder.

2.  Entitlement to an increased rating for postoperative 
residuals of open reduction for habitual dislocation of the 
left shoulder with fixation screw, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a December 1997 rating 
decision from the Los Angeles, California, Regional Office 
(RO), which, in pertinent part, determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for recurrent 
dislocation of the right shoulder.  That determination also 
confirmed the schedular 20 percent evaluation in effect for 
postoperative residuals of open reduction for habitual 
dislocation of the left shoulder with fixation screw.  The 
veteran perfected a timely appeal to both of these issues.

The veteran was afforded a personal hearing before the 
undersigned Veterans Law Judge sitting at the Los Angeles, 
California, RO in July 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal pertaining to his left 
shoulder claim has been obtained.

2.  In March 1983, the Board denied service connection for 
recurrent dislocation of the right shoulder, and that 
decision is final.

3.  The evidence associated with the claims folder since the 
March 1983 Board decision, which denied service connection 
for recurrent dislocation of the right shoulder, is relevant 
and probative, and when viewed in connection with evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

4.  The veteran's postoperative residuals of open reduction 
for habitual dislocation of the left shoulder (minor 
extremity) with fixation screw include: a well-healed 
surgical scar; forward flexion and abduction limited to 90 
degrees due to pain, guarding, and weakened movement; and no 
lack of endurance, fatigability or incoordination.

5.  The symptoms attributable to the left shoulder disorder 
are not reasonably shown to be productive of ankylosis of the 
scapulohumeral articulation, limitation of motion of the 
minor arm to 25 degrees from the side, fibrous union of the 
humerus, nonunion of the humerus, or loss of the head of the 
humerus.


CONCLUSIONS OF LAW

1.  The March 1983 Board decision, which denied service 
connection for recurrent dislocation of the right shoulder, 
is final.  38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (2000).

2.  The evidence received since the March 1983 Board decision 
is new and material, and the veteran's claim for service 
connection for recurrent dislocation of the right shoulder, 
is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.156, 20.1105 (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of open reduction for habitual 
dislocation of the left shoulder with fixation screw have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.118a, 
Diagnostic Codes 5200, 5201, 5202, 7803, 7804, 7805 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Recurrent Dislocation of the Right Shoulder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Such a determination requires a 
finding of a current disability, which is related to an 
injury or disease, incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Additionally, service connection may be granted for 
disability, which is proximately due to, or the result of a 
service-connected disease or injury, to include as a result 
of aggravation to a nonservice-connected disability by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

In March 1983, the Board considered the claim on a de novo 
basis and denied service connection for recurrent dislocation 
of the right shoulder.  The Board found that the official 
service records did not mention any chronic disability 
related to the right shoulder; and that the clinical data as 
a whole did not demonstrate that the veteran's right shoulder 
dislocation was associated with the veteran's service-
connected left shoulder disability.  Thus, the Board 
concluded that a recurrent dislocation of the right shoulder 
was not incurred during wartime service and that a recurrent 
dislocation of the right shoulder was not proximately due to 
or the result of a service-connected disability.  The 
evidence considered by the Board in this decision included 
the veteran's service medical records, a private summary of 
hospitalization dated in October 1968, Department of Veterans 
Affairs (VA) outpatient treatment records dated from March 
1976 to June 1976, private treatment records dated from May 
1977 to April 1978, private medical reports dated from July 
1977 to October 1978, the reports of VA examinations dated 
from February 1977 to December 1978, and sworn testimony 
provided by the veteran at RO hearings in October 1978, 
August 1979 and August 1981.

The March 1983 Board decision is final  38 U.S.C.A. § 7104 
(West 1991).  As a result, the evidence that must be 
considered in determining whether new and material evidence 
has been submitted in this case is that evidence added to the 
record since the March 1983 Board decision.

Because the current appeal involves an attempt to reopen a 
claim that has previously been denied by the Board, the laws 
and regulations pertaining to finality and reopening of 
claims are pertinent to the appeal on the issue here.  When 
the Board disallows a claim, the disallowance is final unless 
the Chairman determines that reconsideration is warranted, or 
another exception to finality applies.  Otherwise, no claim 
based upon the same factual basis shall be considered.  See 
38 U.S.C.A. §§ 7103, 7104 (West 1991); 38 C.F.R. § 20.1100 
(2000).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
See also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminary, to be presumed.  Justus v. Principi, 3 Vet.App. 
510 (1992).  However, the evidence must be competent in order 
for the presumption to attach.  LeShore v. Brown, 8 Vet. App 
406, 409 (1998).

In this case, the veteran has submitted multiple VA and 
private medical records dated from 1983 to 1999, indicating 
treatment for various disabilities, most of which were not of 
record at the time of the March 1983 Board decision, and 
sworn testimony provided by the veteran at the hearing before 
the undersigned Veterans Law Judge at RO in July 2000.

In a statement from G. E. Johnson, D.C., QME, dated in 
December 1997, the private chiropractor concluded, in 
pertinent part, that the veteran had a diagnosis of right 
shoulder dislocation.  Ms. Johnson expressed that it was her 
professional opinion that the veteran's right shoulder 
problem was secondary to his left shoulder injury.  Ms. 
Johnson noted that, although the left shoulder surgery was 
over 30 years previously, the veteran had to mechanically 
compensate his body first starting immediately after surgery 
when he had to wear a body cast and had only use of his right 
upper extremity.  Ms. Johnson also noted that, over the years 
of right shoulder compensation due to left shoulder pain, the 
veteran caused mechanical cumulative trauma to right shoulder 
resulting in right shoulder pain, neck pain and upper back 
pain as well as muscle atrophy with weakness.

According to the report of a VA (fee basis) orthopedic 
examination performed in July 1999, the examiner concluded 
that the veteran had a diagnosis of recurrent dislocation of 
the right shoulder with no surgical repair.  Significantly, 
after reviewing the veteran's medical history and examining 
him, it was the examiner's opinion that the veteran 
demonstrated all the classic findings of recurrent 
dislocation, bilaterally; that the veteran's first 
dislocation of the right shoulder occurred some two years 
following his discharge from active service and does not 
relate in any way to his service-connected left shoulder 
disability; and that his complaints referable to the right 
shoulder are the results of his recurrent dislocations that 
occurred following his discharge from active service.

The veteran testified before the undersigned Veterans Law 
Judge sitting at the Los Angeles, California, RO in July 
2000.  A transcript of the veteran's testimony is of record.

To summarize, the Board finds that the evidence submitted 
since the March 1983 Board decision is new and material.  
Specifically, the statement from Ms. Johnson, a private 
chiropractor, included clinical findings that suggest that 
there may be a causal relationship between the veteran's 
current right shoulder problems and his service-connected 
postoperative residuals of open reduction for habitual 
dislocation of the left shoulder with fixation screw.  
Moreover, the veteran provided detailed hearing testimony 
regarding inservice and post service history of his right 
shoulder disorder, which is presumed to be true for new and 
material purposes per Justus.  The Board finds that this new 
evidence bears directly and substantially upon the issue of 
whether service connection may be granted for recurrent 
dislocation of the right shoulder.  Accordingly, the 
veteran's claim for service connection for recurrent 
dislocation of the right shoulder is reopened.  Further 
action on this claim is directed as set forth below.


II.  Postoperative Residuals of Open Reduction for Habitual 
Dislocation of the Left Shoulder with Fixation Screw

The Board is satisfied that all reasonable efforts have been 
expended to develop the facts in regard to this claim.  All 
available records have been added to the claims file, and the 
veteran was provided with a VA examination.  No further 
assistance to the veteran is required to satisfy the VA's 
duty to assist him in the development of this claim as 
mandated by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including the service medical records.  38 C.F.R. § 4.2.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The history of the veteran's left shoulder disability may be 
briefly described.  The record reflects that the veteran is 
right-handed.  In a rating action dated in March 1977, the RO 
granted service connection for postoperative residuals of 
open reduction for habitual dislocation of the left shoulder 
with fixation screw following a review of the evidence then 
of record including the service medical records, a summary of 
private hospitalization dated in October 1968, VA outpatient 
treatment records dated from March 1976 to June 1976, and the 
reports of VA general medical and orthopedic examination 
conducted in February 1977.  A schedular 10 percent 
evaluation was assigned for that disability effective from 
February 3, 1976.  

By a rating action dated in April 1979, the RO determined 
that a 20 percent evaluation was more appropriate for the 
veteran's left shoulder disability, effective from 
December 15, 1978.  In a decision dated in March 1983, the 
Board denied an evaluation in excess of 20 percent for 
postoperative residuals of open reduction for habitual 
dislocation of the left shoulder with fixation screw based on 
the veteran's medical history and recent clinical findings.  
The schedular 20 percent evaluation for postoperative 
residuals of open reduction for habitual dislocation of the 
left shoulder with fixation screw has continued to date.

In a medical report from G. M. Greensphan, M.D., dated in 
February 1983, the private physician stated, in pertinent 
part, that he treated the veteran in January 1983 for 
complaints of the left shoulder.  On examination, the veteran 
had a tendency to subluxate on abduction and extension of the 
left shoulder.  Motion became painful beyond degrees of 
abduction in the left shoulder.  The left upper arm measured 
11/12-inch circumference at the level of the biceps bulge, 
and the left forearm 11/11-1/2 inch in circumference at the 
level of the supinator bulge.  No definite vascular or 
neurologic abnormality was demonstrated in the upper limbs.  
X-rays of the left shoulder revealed a surgically implanted 
metal screw over the anterior portion of the upper border of 
the glenoid.

According to report from G. E. Johnson, D.C., QME., dated in 
December 1997, the private chiropractor concluded that the 
veteran had diagnoses of post-surgical left shoulder 
dislocations and left shoulder tendonitis.  At that time, the 
veteran was seen for complaints of left shoulder pain.  On 
examination, flexion of the left shoulder was possible to 120 
degrees; extension of the left shoulder was possible to 70 
degrees; abduction of the left shoulder was possible to 100 
degrees; adduction of the left shoulder was possible to 60 
degrees; external rotation of the left shoulder was possible 
to 30 degrees; and internal rotation of the left shoulder was 
possible to 50 degrees with pain.

The veteran received intermittent treatment at VA and private 
medical facilities from 1995 to 1997 for several left 
shoulder problems, to include old healed left coracoid 
fracture, left shoulder dislocations and degenerative changes 
of the left shoulder.

The severity of the left shoulder disability is determined, 
for VA rating purposes, by application of the provisions of 
Parts 3 and 4 of the Code of Federal Regulations, and in 
particular 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 4.118a and 
Diagnostic Codes 5200, 5201, 5202, 7803, 7804, and 7805 of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part, which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  The VA (fee 
basis) orthopedic examination in July 1999 reflects that the 
veteran was right-handed.  Thus, the rating for the left 
shoulder is to be made on the basis of that upper extremity 
being the minor extremity.

Diagnostic Code 5200 provides that a 30 percent evaluation 
will be assigned for ankylosis of the scapulohumeral 
articulation of the minor upper extremity which is 
intermediate between favorable and unfavorable ankylosis.  
The next higher evaluation, 40 percent, requires unfavorable 
ankylosis of the scapulohumeral articulation of the minor 
upper extremity when abduction is limited to 25 degrees from 
the side.  This is the maximum evaluation assignable under 
this code.  38 C.F.R. Part 4, Diagnostic Code 5200.

In this case, there has been no demonstration of ankylosis of 
the scapulohumeral articulation of the minor upper extremity 
or other symptomatology envisioned for a 30 percent 
evaluation under Diagnostic Code 5200.  The reported clinical 
findings on the report of a VA (fee basis) orthopedic 
examination conducted in July 1999 reflect range of motion of 
the left shoulder, albeit somewhat limited.  From the above 
discussion, it should be apparent that the veteran's service-
connected left shoulder disability does not meet the criteria 
for an increased evaluation under Diagnostic Code 5200.

Diagnostic Code 5201 provides that a 20 percent evaluation 
will be assigned for limitation of motion of the minor arm 
when motion is possible to the shoulder level or when 
limitation of motion of the minor arm is midway between the 
side and shoulder level.  The next higher evaluation, 30 
percent, will be assigned for limitation of motion of the 
minor arm when motion is limited to 25 degrees from the side.  
This is the maximum evaluation assignable under this code.  
38 C.F.R. Part 4, Diagnostic Code 5201.

In this case, the current record fails to reasonably 
establish that the veteran's left shoulder disability is 
productive of limitation of motion of the minor arm to 25 
degrees from the side.  The reported clinical findings on the 
report of a VA (fee basis) orthopedic examination performed 
in July 1999 showed that active forward flexion of the left 
shoulder was possible to 90 degrees, with pain at 90 degrees; 
that active range of abduction of the left shoulder was 
possible to 90 degrees, with pain at 90 degrees; that 
internal and external left shoulder rotation was limited to 
30 degrees with the arm at the side, with pain at 30 degrees 
and 90 degrees of abduction.  It is interesting to note that 
these findings represent far more restricted motion than that 
recorded by Dr. Johnson.  Even so, in light of the medical 
evidence and other probative medical evidence, the Board 
finds that the currently assigned 20 percent evaluation is 
the most appropriate evaluation for the veteran's service-
connected left shoulder disability.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 5201.  Even considering pain productive of 
functional loss, the veteran clearly retains the ability to 
move the left arm well beyond 25 degrees from the side.

Diagnostic Code 5202 provides that a 20 percent evaluation 
will be assigned for malunion of the humerus of the minor 
upper extremity with either moderate or marked deformity; or 
frequent or infrequent episodes of dislocation of the 
scapulohumeral joint of the minor upper extremity with 
guarding of movements only at the shoulder level or with 
guarding of all arm movements.  The next higher evaluation, 
40 percent, will be assigned for fibrous union of the humerus 
of the minor upper extremity.  A 50 percent requires nonunion 
of the humerus (a false, flail joint) of the minor upper 
extremity.  A 70 percent evaluation requires loss of the head 
of the humerus (flail shoulder) of the minor upper extremity.  
This is the maximum evaluation assignable under this code.  
38 C.F.R. Part 4, Diagnostic Code 5202.

According to the report of a VA (fee basis) orthopedic 
examination performed in July 1999, there was no probative, 
pertinent evidence of fibrous union of the humerus of the 
minor upper extremity.  X-rays of the left shoulder did not 
show evidence of any fracture, malunion or dislocation.  In 
light of the medical evidence and other probative medical 
evidence, the Board finds that the currently assigned 20 
percent evaluation is the most appropriate evaluation for the 
veteran's service-connected left shoulder disorder.  
38 C.F.R. § 4.7, Part 4, Diagnostic Code 5202.

It is significant to note that a separate 10 percent 
disability evaluation is warranted for a scar, which is 
superficial, poorly nourished, with repeated ulceration or a 
scar, which is superficial, tender and painful on objective 
demonstration.  See Esteban, supra; 38 C.F.R. Part 4, 
Diagnostic Codes 7803, 7804.

In a medical report from Dr. Greensphan dated in February 
1983, the private physician stated that the left shoulder 
exhibited a well healed, sabre-surgical scar.  Additionally, 
according to the report of a VA (fee basis) orthopedic 
examination performed in July 1999, the examination showed a 
long curvy linear anterior incision on the left shoulder.  
Significantly, however, there is no probative evidence that 
such scar was poorly nourished, with repeated ulceration, or 
tender and painful on objective demonstration.  Therefore, a 
separate compensable evaluation for such scar is not 
warranted.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804.

The Board has also considered the various other provisions of 
38 C.F.R. Parts 3 and 4 in accordance with Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991), but finds that they do not 
provide a basis upon which to grant an evaluation higher than 
20 percent for the veteran's postoperative residuals of open 
reduction for habitual dislocation of the left shoulder with 
fixation screw.  The veteran testified at his personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO in July 2000 that his left shoulder pops before it 
reaches shoulder length when he raises his arm; that he 
experiences pain and tingling in his left hand; and that his 
left shoulder dislocates and relocates by itself.  He 
mentioned that his left shoulder was worse in bad weather; 
that he uses heat and obtains a massage from his wife for 
relief of pain; and that he takes pain reliever medication 
approximately 2 times a week.  He stated that he was able to 
do some household chores; that he was able to lift no more 
than 15 pounds with his left arm; and that his left shoulder 
muscles drag.  He indicated that he last worked for General 
Motors in approximately 1977 or 1978 and that he has not 
received any treatment for his left shoulder disability at 
any VA medical facility in the year 2000.  Additionally, at 
the time of the VA (fee basis) orthopedic examination in July 
1999, the veteran reported complaints of left shoulder pain.

Moreover, while measuring limitation of motion of the left 
shoulder, the July 1999 VA (fee basis) examiner noted that 
the veteran was extremely cautious and reluctant to actively 
range the shoulder; that the veteran had pain on range of 
motion limits; and that range of motion was limited due to 
weakened movement.  However, the examiner noted that there 
was no lack of endurance, fatigability or incoordination.  
The examiner reported that he attempted to range the 
veteran's shoulder an additional 10 degrees, which increased 
his discomfort, and that this either represented some 
subluxation of the biceps tendon or actual subluxation of the 
glenohumeral joint.  Furthermore, the examiner noted that 
there were no objective findings to support the veteran's 
complaints of numbness in the fingers.  It is significant to 
note that X-rays of the left shoulder showed some 
degenerative changes of the glenohumeral joint particularly 
in the area of the glenoid, which may represent post surgical 
findings or anterior capsulorrhaphy; that there was a screw 
inserted into the corticoid process; and that these findings 
were compatible with an operative procedure for recurrent 
anterior dislocation of the shoulder performed some thirty 
years ago in which the short head of the biceps was 
transferred to the corticoid.

In light of that evidence, and in the absence of any medical 
evidence of atrophy medically indicated as reflecting disuse, 
the Board finds that the currently assigned 20 percent 
evaluation adequately approximates the severity of the 
veteran's service-connected left shoulder disability, 
including the degree of functional impairment due to 
characteristic pain on motion.  38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet.App. 202 (1995).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter, the Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of the VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 
8 Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

In reaching this decision as to the issue of entitlement to 
an increased rating for postoperative residuals of open 
reduction for habitual dislocation of the left shoulder with 
fixation screw, the Board has considered the complete history 
of the disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2.


ORDER

New and material evidence having been submitted, the claim 
for service connection for recurrent dislocation of the right 
shoulder is reopened.  To this extent only, the appeal is 
granted.

An increased rating for postoperative residuals of open 
reduction for habitual dislocation of the left shoulder with 
fixation screw is denied.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for recurrent 
dislocation of the right shoulder, and that the claim has 
accordingly been reopened.  Having reopened the veteran's 
claim for service connection for recurrent dislocation of the 
right shoulder, the next question is whether the Board can 
conduct a de novo review of the veteran's claim at this time.  
Before the Board addresses a question that was not addressed 
by the RO, it must determine whether the veteran has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to address the 
question at a hearing and, if not, whether the veteran would 
be prejudiced thereby.  See Bernard v. Brown, 4 Vet.App. 384 
(1994).  In light of this, it is now incumbent upon the RO to 
review the entire evidentiary record, in accordance with the 
regulatory and statutory procedures that govern adjudication 
of a reopened claim, prior to any further Board consideration 
of this issue.  See Bernard v. Brown, 4 Vet.App. 384 (1994).  
The evidence must be carefully weighed and its credibility 
assessed.  

A review of Dr. Johnson's statement that the right shoulder 
disorder arose from "years" of right shoulder compensation 
due to left shoulder pain raises a question of whether there 
was "any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected 
condition."  Allen, 7 Vet. App. 439, 448 (1995) (emphasis in 
original).  Medical records dated in 1977 and 1978 (currently 
contained in the claims file) reflect that the veteran's 
initial right shoulder dislocations occurred after throwing 
items-a baseball, a basketball, matches and keys.  These 
records make reference to treatment by a Dr. Jones and Dr. 
Percy Gray, of St. Louis, Missouri.  In the event these 
medical records (if they can be obtained) and those requested 
below suggest that a relationship exists between the right 
and left shoulder disorders, additional VA examination should 
be undertaken for an opinion on the matter.

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (to be codified at 38 U.S.C. § 5100, et seq.), 
substantially revised certain statutory provisions regarding 
the assistance that VA must provide to claimants for VA 
benefits and the notice that VA must provide to claimants as 
to the type of evidence that is necessary to substantiate his 
claim.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment and 
evaluation from the VA Medical Center in 
Long Beach, California dated since March 
1997; as well as from any other source or 
facility identified by the veteran.  

Specifically the veteran should be asked 
to provide the names and addresses of all 
physicians or medical care providers who 
treated him for recurrent right shoulder 
dislocations, or any other right shoulder 
disorder, since his separation from 
service.  Copies of pertinent medical 
records should be requested from each 
source adequately identified by the 
veteran.  

It is essential that the search for 
additional records be fully documented in 
the claims file.  If any requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  

2.  Following the development above, the 
RO should consider whether it is 
necessary to provide the veteran with 
another VA examination, specifically to 
address the question of whether the right 
shoulder dislocation disorder underwent 
any additional impairment in earning 
capacity as a result of the service-
connected left shoulder disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  
In the event such examination is 
scheduled, it is imperative that the 
examiner have access to the entire claims 
folder for review prior thereto.  The 
rationale for any opinion reached should 
be fully explained.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should also ensure that all 
necessary development is undertaken in 
accordance with the recently enacted 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (to 
be codified at 38 U.S.C. § 5100, et 
seq.).

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim for 
service connection for recurrent 
dislocation of the right shoulder, on a 
de novo basis and consider Allen v. 
Brown, 7 Vet.App. 439, 448 (1995).

The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

6.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
thereto before his case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence within the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. Robin
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 18 -


